DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 01/20/2022. This action is made FINAL.  

2.	Claims 1-20 are pending in the case.  Claims 1, 9 and 15 are independent claims.  Claims 1, 9 and 15 have been amended.  


Response to Arguments
Applicant’s arguments, see Remarks, p. 10, filed January 20, 2022, with respect to the rejection(s) of claim(s) 1, 3-7 and 9-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jaron Lanier et al., US 2016,0349509 A1, and further in view of Serge Bierhuizen et al., CN 11/0168428 A.	




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1, 3-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaron Lanier et al., US 2016/0349509 A1, and further in view of Serge Bierhuizen et al., CN 11/0168428 A.


Independent claim 1, Lanier discloses a method, comprising:

capturing, using a visual sensor fixed within an augmented reality (AR) device and facing a display of the AR device (i.e. front facing camera of a headset - Fig. 6 “620”), an AR environment image (i.e. capture real world image and reflected image including virtual objects rendered on screen with real world objects to user’s eye – Fig. 6 “630, 670”; Para 6, 30, 71, 87; a front camera captures a field of view facing downward into the headset display – Para 31, 87; front and rear cameras capture the same frontal real world field of view – Para 87, 88; Fig. 7 “720, 730”; combine field of view of a front camera and a rear camera – Para 117; the user device, e.g. smartphone, display provides virtual content to the partial reflector, e.g. beam splitter – Para 67; the combined virtual content/component and the real image are provided by the sensor to the user for viewing – Para 71), 
wherein the AR environment image comprises at least one virtual component  and a user environment background (i.e. provide AR/VR scenarios – Para 5 – that display virtual objects rendered on screen with real world objects – Para 6), 



wherein the user environment background is a real world view within a field of view of the display (i.e. real world view of objects – Para 1, 5; Fig. 4 “real world view”; a front camera captures a field of view facing downward into the headset display – Para 31),

wherein the visual sensor is positioned between an eye of a user of the AR device and the display of the AR device (i.e. the sensor is positioned on the smartphone – Fig. 6 “630”; Fig. 7 “720”), 

wherein a light associated with the user environment background and captured by the visual sensor passes directly through the display of the AR device to the visual sensor (i.e. the headset either passes light or blocks light – abstract; Para 5 – through a partial reflector, e.g. beam splitter – Para 6, 68; smartphone camera and camera reflector captures light and real image that are both redirected and reflected on the headset display – Para 80; Fig. 6 “620, 630”; Fig. 7; the camera reflector may be in line with the partial reflector, e.g. beam splitter – Para 87),



processing the AR environment image for external transmission (i.e. wired/wireless transmission of output to multiple output devices – Fig. 10 “1050”; Para 133).

Lanier discloses a sensor embedded in MR headset (Para 38) captures external imagery using infrared and RGB camera systems (Para 131), but fails to disclose wherein the visual sensor is positioned in the AR device to match a position of the eye of the user, wherein the AR environment image comprises a field of view of the display of the AR device for the eye of the user within the AR device, which Bierhuizen discloses (i.e. an HMD – Fig. 1 “102” – used in an augmented reality environment – Fig. 1, 16 – includes a camera – Fig. 16 “1614” – that captures a reflected image derived from the eyes of the user – Fig. 16 “1612”; the user views the physical environment around the HMD device – Fig. 15 – and the virtual content on the display – Fig. 17A).

It would have been obvious at the effective date of invention to combine Bierhuizen’s known method of a visual sensor is positioned in the AR device to match a position of the eye of the user, wherein the AR environment image comprises a field of view of the eve of the user with the method of Lanier because Bierhuizen’ s camera positioned near the eye captures the reflected image to improve eye tracking and  

 
Claim 2, Lanier discloses the method of claim 1, wherein processing the AR
environment image further comprises:

determining, using the visual sensor, a user environment layout (i.e. determining an environment mapping – Para 117); and 
generating a virtual background based on the user environment layout (i.e. generate VR content based on the environmental mapping – Para 24); and 
combining the at least one virtual component reflected on the display of the AR device with the virtual background to create the AR environment image for external transmission (i.e. capture reflected image including virtual objects rendered on screen with real world objects to user’s eye – Fig. 6 “630, 670”; Para 6, 30, 71; a front camera captures a field of view facing downward into the headset display – Para 31; a rear camera captures the same frontal real world field of view – Para 88; combine field of view of a front camera and a rear camera – Para 117;  transmit visual display – Fig. 10 “1050”; Para 133).



Claim 3, Lanier discloses the method of claim 1, wherein capturing the AR


capturing a user environment image, using the visual sensor (i.e. a rear camera captures the same frontal real world field of view – Para 88), wherein the visual sensor is affixed to the AR device (i.e. the sensor is positioned on the rear of an affixed smartphone – Fig. 6 “650”; Fig. 7 “760”) wherein the user environment image is a real world view within a field of view of the display of the AR device (i.e. real world view – Fig. 6); and

combining the at least one virtual component virtual components with the user environment image to generate the AR environment image for external transmission.



Claim 4, Lanier discloses the method of claim 1, wherein the AR device comprises an all in one head mounted AR device (i.e. mixed reality headset - Fig. 6).



Claim 5, Lanier discloses the method of claim 1, wherein the visual sensor is positioned within a line of sight between the user of the AR device and the display of the AR device (i.e. front facing camera is positioned between the user’s eye and the headset display - Fig. 6 “620”).



Claim 6, Lanier discloses the method of claim 1, wherein the display of AR
device comprises a beam splitter configured to combine the AR with the real world view by directing the at least one virtual component onto the display of the AR device (i.e. optical beam splitters reflect light and allow light to pass – Para 66 – to achieve mixed reality display of virtual content rendered on a real environment – Para 67, 68).


Claim 7, Lanier discloses the method of claim 1, wherein processing the AR
environment image for external transmission further comprises:

determining a position of the eye of the user to determine a focus point of the user within the field of view of the display (i.e. track user eyes – Para 5,  112); and

wherein processing the AR environment image for external transmission comprises:
processing the AR environment image to focus on the focus point of the user (i.e. align virtual objects rendered on the display based on eye tracking and user motion – Para 24; transmit visual display – Fig. 10 “1050”; Para 133).




Independent claim 9, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claims 10-14 and 16-19, the corresponding rationale as applied in the rejection of claims 2-7 applies herein.




Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaron Lanier, US 2061/0349509 A1 in view of Serge Bierhuizen et al., CN 11/0168428 A as applied to claims 1 and 15 above, and further in view of Steven Osman, US 2018/0096533 A1.


capturing an user environment ambient audio corresponding to a real world sound (i.e. using a microphone to obtain NUI, e.g. natural user inputs – Para 38-39),
combining the user environment ambient audio with AR audio into a combined audio stream (i.e. output audio associated with the AR/VR content and a real-time communications session – Para 44).
Lanier suggests transmitting the combined audio and the AR environment image as a stream as Lanier teaches wired/wireless transmission of output to multiple output devices – Fig. 10 “1050”; Para 133).
Osman discloses transmitting the combined audio and the AR environment image as a stream (i.e. the microphone captures multiple audio sources - Para 152; and provides multiple audio sources to a client device - Para 164 - such that audio, e.g. a players voice, is overlaid on an audio stream - Para 172; a client device, or second device, receive the audio and the video stream - Para 164).

It would have been obvious at the effective date of invention to combine Osman’s transmitting the combined audio and the AR environment image as a stream with the method of Lanier in view of Bierhuizen because each discloses a method of generating and transmitting a VR environment image that includes multiple audio sources, which Osman discloses the multiple audio sources may be externally transmitted with the virtual content.
One would have been motivated to combine Osman’s transmitting the combined audio and the AR environment image as a stream with the method of Lanier in view of .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619